PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gharib et al.
Application No. 16/437,131
Filed: 11 Jun 2019
For: MULTI-PROCESS WELDING AND CUTTING MACHINE
Attorney Docket No. 1485.0673C
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Renewed Petition for Retroactive Foreign Filing License Under 37 C.F.R. § 5.25, filed February 24, 2021.

This Petition is hereby DISMISSED.

Applicable Law, Rules and MPEP

The statute provides for the grant of a retroactive foreign filing license where “the failure to procure such license [prior to filing an application in a foreign country] was through error”. 

To this point, 35 U.S.C. § 184(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 184(a) cited above, a foreign filing license is required where an invention is made in this country, and the license may be granted retroactively where an application has been filed abroad through error. 





(a) A petition for retroactive license under 35 U.S.C. 184 shall be presented in
accordance with § 5.13 or § 5.14(a), and shall include: 

(1) A listing of each of the foreign countries in which the unlicensed patent
application material was filed,

(2) The dates on which the material was filed in each country,

(3) A verified statement (oath or declaration) containing:

(i) An averment that the subject matter in question was not under a secrecy
order at the time it was filed abroad, and that it is not currently under a
secrecy order,
(ii) A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
(iii) An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and

(4) The required fee (§ 1.17(g) of this chapter).

(b) The explanation in paragraph (a) of this section must include a showing of facts
rather than a mere allegation of action through error.  The showing of facts as to the nature of the error should include statements by those persons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings.

The above explanation must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by all those persons responsible for or having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.

Analysis

Here, the instant petition has satisfied the following requirements of Rule 5.25:

1.  5.25(a)(1)  Petitioner states that the unlicensed patent material was filed in India.

2.  5.25(a)(3)(i)  Petitioner has averred that the subject matter in question was not under a secrecy order, and that it is not currently under a secrecy order.

3.  5.25(a)(2)  Petitioner states that the material was filed in India on March 27, 2019.

4.  5.25(a)(3)(ii)  Petitioner has provided a showing that the license has been diligently sought after discovery of the proscribed foreign filing, and

5.  5.25(a)(4)  Petitioner has paid the petition fee.

However, the instant petition does not satisfy 37 CFR 5.25(a)(3)(iii).

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the petition should be accompanied by a verified statement from the person, or persons, who had direct knowledge of the circumstances under which the proscribed application was filed and made the decision to file the patent application in a foreign country before securing a foreign filing license.  The petition includes a statement from attorney Richman that J.K. Givens, former Vice President and Chief Counsel for Applicant The ESAB Group Inc., orally instructed Richman to file the proscribed application.  Richman explains that he himself made the decision in which country to file the application and that he chose India so that the Indian citizen inventors would comply with Indian law.  A grantable petition under 37 CFR 5.25 must be accompanied a verified statement from each person that participated in making the decision to file the proscribed application and has first-hand knowledge of the circumstances under which the proscribed application was filed, however.  A verified statement from Mr. Givens is therefore required wherein he sets forth his understanding of the circumstances under which the proscribed application was filed and whether he had contemporaneous knowledge of the foreign filing license requirement.   If petitioner is not able to obtain a statement from Mr. Givens, the renewed petition must be accompanied by a petition under 37 CFR 1.183 and fee payment under 37 CFR 1.17(f), requesting waiver of the requirement of 37 CFR 5.25 that a verified statement from Mr. Givens accompany the petition.1

Conclusion

Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.
  
Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition under 37 CFR 5.25 is dismissed.  In the absence of response within two months of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a) up to an additional five months from after the two months given. 
 
Further correspondence with respect to this matter should be addressed as follows:


PO Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300

By hand:		Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By EFS-WEB

Telephone inquiries concerning this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  Three weeks following the filing of the renewed petition, Petitioner must 
inform Attorney Advisor Congo of the renewed petition under 37 CFR 5.25 to avoid any undue processing delays.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The showing required to accompany the petition under 37 CFR 1.183 is similar to that of showing to establish the unavailability of an inventor.  Petitioner must make a showing, i.e., documentary evidence, that petitioner has made a diligent effort to contact the person.  (See MPEP § 409.03(d) for guidance in establishing unavailability of an inventor, or, for establishing an inventor’s refusal).  Such documentary evidence would include copies of e-mail or other correspondence sent to the person requesting his assistance and/or statements from persons that made the attempt to contact the person.